Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2021

                                      No. 04-21-00011-CV

                                Amanda WOOD and C.E.W., Jr.,
                                        Appellants

                                                v.

   Kenneth VERNON, Texas Department of Family and Protective Services, Katrina Fuller,
                             Family Endeavors, Inc.,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI10235
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

        The clerk’s record was originally due by February 15, 2021, but was not filed. On
February 22, 2021, the district clerk filed a notification of late record, stating that the clerk’s
record was not filed because appellants had failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellants were not entitled to appeal without paying the
fee.

         We therefore ORDER that appellants provide written proof to this court that either (1)
the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2)
appellants are entitled to appeal without paying the clerk’s fee by March 5, 2021. If appellants
fail to respond within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court